DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are currently pending.

Specification
The disclosure is objected to because of the following informalities:
The disclosure does not recite that the application claims the benefits of an international application, PCT/EP2017/076606 filed on 10/18/2017. The applicant is reminded to update the continuity data of their invention. Correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claims 1-15, claim limitation “squeezing component” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “component” coupled with functional language “to squeeze” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  

Regarding claims 1-3 and 6-8, claim limitation “charging component” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “component” coupled with functional language “to electrically charge” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  

Regarding claims 5 and 10, claim limitation “cleaning component” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “component” coupled with functional language “to remove particles” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, “squeezing component” has been defined as rotatable squeezer ([0018]) and equivalents thereof.

In the specification, “charging component” has been defined as a pulse generator ([0022]) and equivalents thereof.

In the specification, “cleaning component” has been defined as a wiper, suction component or a chargeable member (e.g., electric field) ([0022]), and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0169278 to Izawa et al. (hereinafter “Izawa”) in view of JP57104168 to Tajima et al. (hereinafter “Tajima”) (see attached English Translation) and in further view of JPS5732961 (hereinafter “JP’961”) (see attached English Translation).
Regarding claims 1 and 4, Izawa teaches a cleaning station for a liquid electrophotographic printer comprising a wiping roll (figure 3, #12) (reads on “sponge”) arranged to remove particles from a photo imaging plate of the printer ([0031] (see 
Izawa does not teach that the squeezing roll (reads on “squeezing component”) is electrically isolated within the cleaning station, and a charging component arranged to electrically charge the squeezing roll (reads on “squeezing component”) such that particles are attracted from the wiping roll (reads on “sponge”) to the squeezing roll (reads on “squeezing component”).
However, charging a cleaning component to enhance attraction of particles to a cleaning component was known in the art. For example, Tajima teaches a cleaning device for an apparatus that forms and transfers developments (English Translation, page 2, lines 24-27). Tajima teaches a recovery roll (figure 11, #26) for collecting toner on its surface from a brush roller (figure 1, #13) by applying a voltage using a charging component (figure 1, #26) arranged to electrically charge the recovery roll (English Translation, page 4, lines 14-18, and page 5, lines 9-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Izawa wherein a charging component is arranged to electrically charge the squeezing roll such that particles are attracted from the wiping roll to the squeezing roll, since Tajima teaches 
Izawa/Tajima does not teach that the squeezing roll (reads on “squeezing component”) is electrically isolated within the cleaning station, wherein non-conductive bearings are connected to the squeezing roll (reads on “squeezing component”) (limitation disclosed in claim 4), in order to electrically isolate the squeezing roll within the cleaning station.
However, the use of non-conductive bearings connected to a squeezing roller in order to electrically isolate the roller within the cleaning station was known in the art. For example, JP’961 teaches a device for cleaning a printer, wherein the squeezing roller is pivotally supported by insulating bearings (figure 3, #22) (English Translation, page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Izawa/Tajima with non-conductive bearings connected to the squeezing roll as taught by JP’961, for the purpose of electrically isolating the squeezing roll from other components of the cleaning station.

Regarding claim 2, 
Izawa/Tajima/JP’961 does not explicitly teach that particles are released from the squeezing roll due to reducing the electric charge applied to the squeezing component.
However, since the apparatus of the Izawa/Tajima/JP’961 teaching includes the structural features of the claimed apparatus, it would be reasonably expected that when the charging component reduces the electric charge applied to the squeezing component, particles will be released from the squeezing component due to the charging component reducing the electric charge applied to the squeezing component as instantly claimed. In addition, claims directed to apparatus must be distinguished from prior art in terms of structure rather than function. Consult MPEP 2114.

Regarding claim 3, Tajima further teaches that the charging component is a pulse generator arranged to apply an AC signal to the recovery roll (reads on “squeezing component”) (English Translation, page 5, lines 14-15).
However, Izawa/Tajima/JP’961 does not teach that the AC signal is an AC square signal.
However, since the apparatus of the Izawa/Tajima/JP’961 teaching includes the structural features of the claimed apparatus, it would be reasonably expected that an AC square signal can be generated using the apparatus of Izawa/Tajima/JP’961 teaching. In addition, claims directed to apparatus must be distinguished from prior art in terms of structure rather than function. Consult MPEP 2114.

Regarding claim 5, Izawa/Tajima further teaches a cleaning component (figure 1, #12 of Tajima) (cleaning blade) arranged for removing particles from the recovery roll (reads on “squeezing component”).

Regarding claims 6 and 9, Izawa teaches a liquid electrophotographic printer comprising a cleaning station (figure 3, #9), wherein the cleaning station comprises a wiping roll (figure 3, #12) (reads on “sponge”) arranged to remove particles from a photo imaging plate of the printer ([0031] (see figure 3), a brush roll (figure 3, #14) and a trough (figure 3, #20) disposed under the brush roll, wherein the trough accepts the cleaning carrier solution and the brush roll is immersed in the trough for transferring the carrier cleaning solution to the wiping roll ([0028 and 0031]) (reads on “fluid supply arrangement”), and a squeezing roll (figure 3, #13) (reads on “squeezing component”) arranged to squeeze the wiping roll (figure 3, #12) (reads on “sponge”) in order to remove cleaning fluid and particles from the wiping roll (figure 3, #12) (reads on “sponge”) (see figure 3) ([0031]).
Izawa does not teach that the squeezing roll (reads on “squeezing component”) is electrically isolated within the cleaning station, and a charging component arranged to electrically charge the squeezing roll (reads on “squeezing component”) such that particles are attracted from the wiping roll (reads on “sponge”) to the squeezing roll (reads on “squeezing component”).
However, charging a cleaning component to enhance attraction of particles to a cleaning component was known in the art. For example, Tajima teaches a cleaning device for an apparatus that forms and transfers developments (English Translation, page 2, lines 24-27). Tajima teaches a recovery roll (figure 11, #26) for collecting toner on its surface from a brush roller (figure 1, #13) by applying a voltage using a charging component (figure 1, #26) arranged to electrically charge the recovery roll (English Translation, page 4, lines 14-18, and page 5, lines 9-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Izawa wherein a charging component is arranged to electrically charge the squeezing roll such that particles are attracted from the wiping roll to the squeezing roll, since Tajima teaches that it is effective to provide a voltage source to a collecting/cleaning roll to generate an electrical field which attracts residual developer from a cleaning brush and collects the residual developer onto the surface of the collecting/cleaning roll (English Translation, page 4, lines 14-18, and page 5, lines 9-22), enhancing the removal of the residual developer from the cleaning brush.
Izawa/Tajima does not teach that the squeezing roll (reads on “squeezing component”) is electrically isolated within the cleaning station, wherein non-conductive bearings are connected to the squeezing roll (reads on “squeezing component”) (limitation disclosed in claim 9), in order to electrically isolate the squeezing roll within the cleaning station.
However, the use of non-conductive bearings connected to a squeezing roller in order to electrically isolate the roller within the cleaning station was known in the art. For example, JP’961 teaches a device for cleaning a printer, wherein the squeezing roller is pivotally supported by insulating bearings (figure 3, #22) (English Translation, page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Izawa/Tajima with non-conductive bearings connected to the squeezing roll as taught by JP’961, for the purpose of electrically isolating the squeezing roll from other components of the cleaning station.

Regarding claim 7, Tajima further teaches that the voltage applied waveform is low frequency AC with intermittent pulse voltage (English Translation, page 5, lines 14-15) (reads on the limitation “the charging component is arranged to reduce the electric charge applied to the squeezing component”). 
Izawa/Tajima/JP’961 does not explicitly teach that particles are released from the squeezing roll due to reducing the electric charge applied to the squeezing component.
However, since the apparatus of the Izawa/Tajima/JP’961 teaching includes the structural features of the claimed apparatus, it would be reasonably expected that when the charging component reduces the electric charge applied to the squeezing component, particles will be released from the squeezing component due to the charging component reducing the electric charge applied to the squeezing component as instantly claimed. In addition, claims directed to apparatus must be distinguished from prior art in terms of structure rather than function. Consult MPEP 2114.11

Regarding claim 8, Tajima further teaches that the charging component is a pulse generator arranged to apply an AC signal to the recovery roll (reads on “squeezing component”) (English Translation, page 5, lines 14-15).
However, Izawa/Tajima/JP’961 does not teach that the AC signal is an AC square signal.
However, since the apparatus of the Izawa/Tajima/JP’961 teaching includes the structural features of the claimed apparatus, it would be reasonably expected that an AC square signal can be generated using the apparatus of Izawa/Tajima/JP’961 

Regarding claim 10, Izawa/Tajima further teaches a cleaning component (figure 1, #12 of Tajima) (cleaning blade) arranged for removing particles from the recovery roll (reads on “squeezing component”).

Regarding claim 11, Izawa teaches a method for operating a cleaning station of a  liquid electrophotographic printer comprising the steps of wetting a wiping roll (figure 3, #12) (reads on “sponge”) with cleaning fluid  ([0028 and 0031]), removing particles from a photo imaging plate of the printer using the wiping roll (figure 3, #12) (reads on “sponge”) (see figure 3) ([0031]), and squeezing the wiping roll (figure 3, #12) (reads on “sponge”) using a squeezing roll (figure 3, #13) (reads on “squeezing component”) for removing cleaning fluid and particles from the wetting a wiping roll (figure 3, #12) (reads on “sponge”).
Izawa does not teach that the squeezing roll (reads on “squeezing component”) is electrically isolated within the cleaning station, and the step of electrically charging the squeezing roll (reads on “squeezing component”) such that particles are attracted from the wiping roll (reads on “sponge”) to the squeezing roll (reads on “squeezing component”).
However, charging a cleaning component to enhance attraction of particles to a cleaning component was known in the art. For example, Tajima teaches a cleaning device and a method for cleaning an apparatus that forms and transfer developments (English Translation, page 2, lines 24-27). Tajima teaches the use of a recovery roll 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Izawa with the use of a charging component arranged to electrically charge the squeezing roll such that particles are attracted from the wiping roll to the squeezing roll, since Tajima teaches that it is effective to provide a voltage source to a collecting/cleaning roll to generate an electrical field which attracts residual developer from a cleaning brush and collects the residual developer onto the surface of the collecting/cleaning roll (English Translation, page 4, lines 14-18, and page 5, lines 9-22), enhancing the removal of the residual developer from the cleaning brush.
Izawa/Tajima does not teach that the squeezing roll (reads on “squeezing component”) is electrically isolated within the cleaning station, wherein non-conductive bearings are connected to the squeezing roll (reads on “squeezing component”), in order to electrically isolate the squeezing roll within the cleaning station.
However, the use of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Izawa/Tajima with the use of non-conductive bearings connected to the squeezing roll as taught by JP’961, for the purpose of electrically isolating the squeezing roll from other components of the cleaning station.

Regarding claim 12, Tajima further teaches that the voltage applied waveform is low frequency AC with intermittent pulse voltage (English Translation, page 5, lines 14-15) (reads on the limitation “reducing the electric charge applied to the squeezing component”). 
Izawa/Tajima/JP’961 does not explicitly teach that particles are released from the squeezing component due to reducing the electric charge applied to the squeezing component.
However, since the processing conditions and cleaning steps disclosed by Izawa/Tajima/JP’961 are similar to those instantly claimed, it would be reasonably expected that particles will be released from the squeezing roll due to reducing the electric charge applied to the squeezing roll as instantly claimed.

Regarding claim 13, Izawa/Tajima/JP’961 does not teach that the AC signal is an AC square signal.
However, it is noted that there are finite number of options: e.g., a) sine waveform, b) square waveform, c) rectangular waveform, d) triangular waver, and e) sawtooth waveform, and the skilled artisan would have found it obvious to try 

Regarding claim 15, Tajima further teaches that the voltage applied waveform is low frequency AC with intermittent pulse voltage (English Translation, page 5, lines 14-15) (see figure 1). 
Izawa/Tajima/JP’961 does not explicitly teach that particles are released from the squeezing component due to the electric charge applied to the squeezing component.
However, since the processing conditions and cleaning steps disclosed by Izawa/Tajima/JP’961 are similar to those instantly claimed, it would be reasonably expected that particles will be released from the squeezing roll due to reducing the electric charge applied to the squeezing roll as instantly claimed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0169278 to Izawa et al. (hereinafter “Izawa”) in view of JP57104168 to Tajima et al. (hereinafter “Tajima”) (see attached English Translation) and JPS5732961 (hereinafter “JP’961”) (see attached English Translation), and in further view of JPH10274910 to Iino et al. (hereinafter “Iino”) (see attached English Translation).
Regarding claim 14, Izawa/Tajima/JP’961 does not teach the step of wetting the squeezing roll with cleaning fluid to remove particles from the squeezing roll.
However, the step of applying a cleaning fluid to a cleaning roll was known in the art. For example, Iino teaches the step of applying a cleaning liquid to a cleaning roll (figure 6, #71a) to easily remove toner from the cleaning roll (see figure 6) (English Translation, [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Izawa/Tajima/JP’961 with the step of wetting the squeezing roll with cleaning fluid to remove particles from the squeezing roll as taught by Iino, since Iino teaches that applying a cleaning liquid to a cleaning roller (figure 6, #71a) easily removes residual developer from the cleaning roll (see figure 6) (English Translation, [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714